
	
		I
		111th CONGRESS
		1st Session
		H. R. 56
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To permit certain school districts in Illinois to be
		  reconstituted for purposes of determining assistance under the Impact Aid
		  program.
	
	
		1.Eligibility for Impact Aid
			 payment
			(a)Local
			 educational agenciesNotwithstanding section 8013(9)(B) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)(B)), North
			 Chicago Community Unit School District 187, North Shore District 112, and
			 Township High School District 113 in Lake County, Illinois, and Glenview Public
			 School District 34 and Glenbrook High School District 225 in Cook County,
			 Illinois, shall be considered local educational agencies as such term is used
			 in and for purposes of title VIII of such Act.
			(b)ComputationNotwithstanding any other provision of law,
			 federally connected children (as determined under section 8003(a) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a))) who are in
			 attendance in the North Shore District 112, Township High School District 113,
			 Glenview Public School District 34, and Glenbrook High School District 225
			 described in subsection (a), shall be considered to be in attendance in the
			 North Chicago Community Unit School District 187 described in subsection (a),
			 solely for purposes of computing the amount that the North Chicago Community
			 Unit School District 187 is eligible to receive under subsection (b) or (d) of
			 such section, if—
				(1)such school
			 districts have entered into an agreement for such students to be so considered
			 and for the equitable apportionment among all such school districts of any
			 amount received by the North Chicago Community Unit School District 187 under
			 such section; and
				(2)any amount apportioned among all such
			 school districts pursuant to paragraph (1) is used by such school districts
			 only for the direct provision of educational services.
				
